Case 1:17-cv-22843-RNS Document 43 Entered on FLSD Docket 11/05/2018 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:17-cv-22843-RNS


     RIVER LIGHT V, L.P., and
     TORY BURCH LLC,

                           Plaintiffs,

     v.

     EMILY GUZMAN TANAKA,

                       Defendant.
     ________________________________________


                              JOINT NOTICE OF SETTLEMENT

            Plaintiffs, River Light V, LP and Tory Burch LLC, and Defendant Emily Guzman
     Tanaka, by and through undersigned counsel, hereby notify the Court that they have
     reached a settlement in principle of the issues left unresolved by the Court’s November 2,
     2018 Order (Doc. No. 40) in the referenced action and are in the process of finalizing
     settlement documents and having same executed.
            The parties anticipate that the documents will be finalized and filed with the Court
     within the next thirty (30) days, that is, by December 4, 2018.
Case 1:17-cv-22843-RNS Document 43 Entered on FLSD Docket 11/05/2018 Page 2 of 2



     DATED: November 5, 2018                   Respectfully submitted,

      FRIEDLAND VINING, P.A.               LAW OFFICE OF HEATHER
                                           NORTON
      /s/Jaime Rich Vining
      By: David K. Friedland               /s/Heather Norton
      Florida Bar No. 833479               By: Heather Norton (admitted pro hac vice)
      Email: dkf@friedlandvining.com       Email: heather@heathernortonlaw.com
      Jaime Rich Vining                    236 West Portal, #143
      Florida Bar No. 030932               San Francisco, CA 94127
      Email: jrv@friedlandvining.com
      9100 S. Dadeland Blvd., Suite 1620   and
      Miami, FL 33156
      (305) 777-1720 – telephone           EWUSIAK LAW, P.A.
      (305) 456-4922 – facsimile           Joel Justus Ewusiak
                                           Email: joel@ewusiaklaw.com
      Counsel for Tory Burch               6601 Memorial Highway, Suite 311
                                           Tampa, FL 33615

                                           Counsel for Defendant




                                           2
